Exhibit No. 5.4 JOINT VENTURE AGREEMENT OPERATING JOINT." VENTURE AGREEMENT (this "Agreement"), dated as of the day of February 28 , 2007 by and among Shearson Home Loans, a Nevada Corporation herein after referred to as ("SHL"), and Stinson Financial Group, Inc., a California Corporation herein after referred to as ("SFG"). RECITALS WHEREAS, effective as of February 28, 2007, the Board of Directors of SHL has determined that it is appropriate and in the best interest of SHL and all related parties that such a joint initiative be carried out in the form of a joint venture between SHL and SFG on the terms and subject to the conditions set forth in this Agreement (the "Joint Venture") NOW, THEREFORE, the parties hereto hereby agree as follows; 1.
